Title: From Alexander Hamilton to Tench Coxe, 27 January 1795
From: Hamilton, Alexander
To: Coxe, Tench


Sir,
Treasury DepartmentJanuary 27th. 1795.
It is my opinion that the rule which has been adopted with regard to arrears of duty in the western survey of Pennsylvania may be extended to Kentucky.
It ought to be the subject of a confidential communication to the Supervisor—leaving him at liberty however to apply or limit the extent of the rule according to local circumstances and the past course of the business.
I am with great consideration   Sir,   Your Most Obedt. Servt.

A Hamilton
Tench Coxe EsquireCommissioner of the Revenue

 